Exhibit 10.22

 

 

 

2020

AMPHENOL MANAGEMENT INCENTIVE PLAN

 

I.



Purpose

 

The purpose of the 2020 Management Incentive Plan (the “2020 Incentive Plan”) is
to reward eligible key employees of Amphenol Corporation and affiliated
operations with performance-based cash bonus payments provided certain
individual, operating unit and/or Company goals are achieved.

 

II.



Eligibility

 

Key management personnel and target bonuses are as recommended by the
CEO.  Generally, participation includes senior management positions, corporate
staff managers, general managers and their designated direct
reports.  Participation, target bonuses and bonus payments are as approved by
the Compensation Committee of the Board of Directors.

 

III.



Plan Components

 

Payments under the 2020 Incentive Plan are based primarily on performance
against quantitative measures established at the beginning of each year. In
addition, consideration will be given, when appropriate, to certain qualitative
factors considered relevant or appropriate as determined by the Compensation
Committee.

 

The quantitative portion of the 2020 Incentive Plan is contingent upon the
Company’s achievement and/or each Group’s achievement, and/or each operating
unit’s achievement and/or each individual’s achievement of performance targets
and/or goals. For 2020, quantitative performance criteria are based primarily on
sales and income growth in 2020 over 2019 and actual performance in 2020 as
compared to 2020 budget.

 

Performance based payments pursuant to the 2020 Incentive Plan may be adjusted
if unusual and unanticipated market conditions materially impact the Company’s,
a Group’s, an operating unit’s, or an individual’s growth and/or performance.

 

IV.



Administration

 

·



Payments are based upon average base salary during the 2020 Incentive Plan year
(new hires will be prorated accordingly if hired after February 1, 2020).
Targets and payments may be adjusted for special situations (for example, the
participant moves to a new position during the year).

·



The maximum allowable payout under the 2020 Incentive Plan is 2x the target
bonus as applied to average base salary.

·



The Committee may adjust the payout of any or all participants in consideration
of (i) whether the payout to all participants as a percentage of the Company’s
operating income falls within certain historical parameters, (ii) how the
multiplier for the current year compares with the prior year, (iii)
reasonableness and consistency and (iv) internal pay equity.

·



To be eligible for the bonus payment, a participant must be an active employee
on the payroll and in good standing as of December 31, 2020. Exceptions must be
recommended by the CEO and be approved by the Compensation Committee.

·



Payments will not be made later than March 15, 2021.  All payments are subject
to the recommendation of the CEO and the approval of the Compensation Committee.

·



The Compensation Committee will interpret and administer the 2020 Incentive Plan
at its discretion.

·



The 2020 Incentive Plan is intended to be exempt from the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations and other applicable guidance issued thereunder (“Section 409A”) or
if not exempt, to satisfy the requirements of Section 409A, and the provisions
of the 2020 Incentive Plan shall be construed in a manner consistent therewith.



